Citation Nr: 1202331	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-41 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to additional benefits on the basis of a helpless child due to permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  He died in July 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in St. Louis, Missouri, in August 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The appellant is the Veteran's surviving spouse.  She presently receives dependency and indemnity compensation (DIC) based on service-connected death.  She now contends that additional benefits are warranted on the basis of a child, CRD, who has reportedly been permanently incapable of self-support since before reaching the age of eighteen.  

For the sake of reference, the Board notes that CRD was born in September 1983.  Thus, she would have turned age eighteen in September 2001.  

In support of her appeal, the appellant submitted a statement from a private physician September 2011, who indicated that CRD satisfies the criteria of 38 C.F.R. § 3.356 to be considered permanently incapable of self-support due to blindness, which was diagnosed before March 1991, and a seizure disorder, which was diagnosed before 1996.  

However, the Board finds that further development is necessary on the issue of whether CRD is a "child" of the Veteran, as defined in 38 C.F.R. § 3.57.  

At her August 2011 Board hearing, the appellant testified that the Veteran adopted CRD when she was six years old.  

The term "child" of a veteran includes, in pertinent part, a child legally adopted before the age of 18 years and who, before reaching the age of 18 years, became permanently incapable of self-support.  The term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement. The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within 2 years after August 25, 1959, or a veteran's death whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support. 38 C.F.R. § 3.57.  

Evidence to establish the fact of adoption includes a copy of the decree of adoption or a copy of the adoptive placement agreement.  If a jurisdiction requires petition to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may substitute for a decree of adoption where a child is adopted into a veteran's family.  38 C.F.R. § 3.210.

Photocopies of documents necessary to establish birth or relationship are acceptable as evidence only if VA is satisfied that the copies are genuine and free from alteration.  Otherwise, VA may request a copy of the document certified over the signature and official seal of the person having custody of such record.  38 C.F.R. § 3.204(c).  

In the instant case, the evidence currently of record consists of a photocopy of CRD's revised birth certificate identifying the Veteran as her father.  A certified copy of this revised birth certificate has not been received.  Also of record are photocopies of a March 1990 Petition for Adoption identifying CRD as the appellant's biological child and the Veteran as a petitioner seeking to adopt CRD.  There is also of record a Show Cause Order related to this proceeding.  However, the record does not contain a Judgment of Adoption or Certificate of Adoption.  The Board finds that these documents are necessary before determining whether CRD meets the regulatory requirements to be considered a child of the Veteran for benefits purposes.  

The Board's own research indicates that Illinois is a jurisdiction that requires petition to the court for release of adoption documents or information.  See, e.g., Illinois Depart. of Public Health, Vital Records, Frequently Asked Questions, "How can I update a birth record for a person born in Illinois after being adopted," http://www.idph.state.il.us/vitalrecords/adoption_faq.htm#2 (explaining that once an adoption is completed, the original birth record with the biological parents listed and the certificate of adoption or adoption decree will become part of a sealed file.  A certified copy of a court order from the same court that originally granted the adoption is required to open the sealed file).

Thus, to the extent that the record does not contain a certified copy of the Judgment of Adoption or Certificate of Adoption, a certified copy of the revised birth certificate should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a letter requesting that she provide either a certified copy of the Judgment of Adoption or Certificate of Adoption regarding the adoption of CRD by the Veteran.  She should be further advised that if either these documents is not available and cannot be obtained, she should provide a certified copy of the revised birth certificate establishing that CRD is the adopted daughter of the Veteran.  The appellant should be informed that it is necessary that such document(s) be certified over the signature and official seal of the person having custody of such record.

2.  After completing the requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


